UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

AMIARA PHILLIPS,

                              Plaintiff,

       -against-                                            5:18-CV-29 (LEK/ATB)

SYRACUSE POLICE DEPARTMENT, et al.,

                              Defendants.


                                   DECISION AND ORDER

I.     INTRODUCTION

       Presently before the Court is David Proud’s and John Doe’s (“Defendants’”) motion to

dismiss Plaintiff Amiara Phillips’s 42 U.S.C. § 1983 action made pursuant to Fed R. Civ. P.

41(b) and 37(b)(2) for failure to prosecute, Dkt. Nos. 24 (“Motion to Dismiss”); 24-2

(“Defendants’ Memorandum”). For the reasons set forth below, the Court grants Defendants’

Motion to Dismiss and dismisses the action without prejudice.

II.    PROCEDURAL HISTORY

       Plaintiff commenced this action on January 5, 2018. Dkt. No. 1 (“Complaint”). On

January 16, 2018, United States Magistrate Judge Andrew T. Baxter granted Plaintiff’s Motion

for Leave to proceed in forma pauperis (“IFP”), but identified deficiencies in most of her claims.

Dkt. No. 5 (“January 2018 Order”). The Magistrate Judge granted plaintiff 45 days to amend her

Complaint. Id. Plaintiff failed to amend her Complaint, and the Magistrate Judge issued a report-

recommendation. Dkt. No. 7 (“Report-Recommendation”). This Court approved and adopted the

Report-Recommendation in its entirety and ordered: (1) dismissal with prejudice of Plaintiff’s

claims against the Syracuse Police Department and Michael Ferrante; (2) dismissal without
prejudice of Plaintiff’s claims against the City of Syracuse, Erich Braun, Detective Staub, and

Paul Rigby; (3) dismissal with prejudice of Plaintiff’s Fourth Amendment claim relating to the

search of Plaintiff’s vehicle; (4) dismissal without prejudice of Plaintiff’s claim of malicious

prosecution; (5) that the case proceed as to Plaintiff’s claims of false arrest against David Proud

and John Doe, if the latter can be identified and timely served; and (6) that the case be referred to

Judge Baxter for further proceedings, including the ordering of service on the appropriate

defendant(s). Dkt. No. 8 (“June 2018 Order”).

       On July 2, 2018, a summons was served upon Proud, Dkt. No. 10, and on August 30,

2018, Defendants served an answer to Plaintiff’s Complaint, Dkt. Nos. 15 (“Answer”); 16

(“August 30, 2018 Certificate of Service”).

       On September 26, 2018, Magistrate Judge Baxter rescheduled a telephonic Rule 16

conference to Octoer 17, 2018 at 2:00 PM and ordered Plaintiff and Defendants to jointly file a

Civil Case Management Plan pusuant to Fed. R. Civ. P. 26(f) and exchange Mandatory

Disclosures pursant to Fed. R. Civ. P. 26(a). Dkt. No. 17 (“September 2018 Text Order”). On

October 10, 2018, Defendants served a Civil Case Management Plan and Mandatory Disclosures

upon Plaintiff and filed that Plan with the Court. Dkt. Nos. 18 (“Civil Case Management Plan”);

19 (“October 10, 2018 Certificate of Service”). Plaintiff did not confer with defense counsel in

the preparation of a joint Civil Case Management Plan pursuant to the September 2018 Text

Order. Dkt. No. 24-1 at 2 (“November 16, 2018 DeJoseph Decl.”). As of November 16, 2018,

Defendants have not received Plaintiff’s Mandatory Disclosures. Id. at 3.

       Plaintiff failed to appear at the October 17, 2018 Rule 16 telephonic conference. October

17, 2018 CM/ECF Text Minute Entry. The Court rescheduled the conference for November 1,


                                                  2
2018 at 11:00 AM and warned Plaintiff that if she “fail[ed] to call into the 11/1/2018 conference,

the court will grant defendants leave to file a motion to dismiss.” Id.1 The Court then issued an

order encapsulating the October 27, 2018 CM/ECF Text Minute Entry and further warned

Plaintiff that “FAILURE TO COMPLY WITH THIS ORDER OR TO PARTICIPATE IN

THE TELEPHONE CONFERENCE AS DIRECTED MAY RESULT IN THE

IMPOSITION OF SANCTIONS, INCLUDING POSSIBLE DISMISSAL OF THIS

ACTION.” Dkt. No. 20 (“October 17, 2018 Text Order”) (emphasis in original).2 Plaintiff did

not appear at the November 1, 2018 Rule 16 telephonic conference and the Court authorized

defense counsel to file a motion for sanctions or a motion to dissmiss for failure to prosecute.

November 1, 2018 CM/ECF Text Minute Entry.3 On November 16, 2018, Defendants filed their

Motion to Dismiss.

III.   LEGAL STANDARD

       Rule 41(b) of the Federal Rules of Civil Procedure provides a court with discretion to

dismiss an action for a plaintiff’s failure to prosecute his or her case. Fed. R. Civ. P. 41(b); see

also Link v. Wabash R.R. Co., 370 U.S. 626, 633 (1962). “The power to invoke [dismissal] is

necessary in order to prevent undue delays in the disposition of pending cases and to avoid

congestion in the calendars of the District Courts.” Link, 370 U.S. at 629–30; see also Freeman v.



       1
           The Court served a copy of the October 17, 2018 CM/ECF Text Minute Entry upon
Plaintiff that same day via regular mail. Id.
       2
          The Court served a copy of the October 17, 2018 Text Order upon Plaintiff that same
day via regular mail. Id.
       3
           The Court served a copy of the November 1, 2018 CM/ECF Text Minute Entry upon
Plaintiff that same day via regular mail, id., but it was returned as undeliverable, Dkt. No. 23.

                                                   3
Lundrigan, No. 95-CV-1190, 1996 WL 481534, at *1 (N.D.N.Y. Aug. 22, 1996) (“This power to

dismiss an action may be exercised when necessary to achieve orderly and expeditious

disposition of cases.”).

       Courts in this circuit consider five factors when determining whether to dismiss a case

pursuant to Rule 41(b), which are:

               (1) the duration of the plaintiff’s failure to comply with the court
               order, (2) whether plaintiff was on notice that failure to comply would
               result in dismissal, (3) whether the defendants are likely to be
               prejudiced by further delay in the proceedings, (4) a balancing of the
               court’s interest in managing its docket with the plaintiff’s interest in
               receiving a fair chance to be heard, and (5) whether the judge has
               adequately considered a sanction less drastic than dismissal.

Baptiste v. Sommers, 768 F.3d 212, 216 (2d Cir. 2014). Generally, no one factor is dispositive.
Id.

IV.    DISCUSSION

       Regarding the first factor, Local Rule 41.2(a) states, “[T]he plaintiff’s failure to take

action for four (4) months shall be presumptive evidence of lack of prosecution.” N.D.N.Y.L.R.

41.2(a). Plaintiff has failed to take any action in this case—despite the Court ordering the

Plaintiff to do so—since Plaintiff acknowledged receipt of the Pro Se Handbook and Notice

nearly 18 months ago on January 17, 2018. Dkt. No. 6. Hence, the Court concludes that the first

factor weighs in favor of dismissal.

       As to the second factor, “[t]he Second Circuit requires that the plaintiff receive adequate

notice that the case could be dismissed due to inaction.” Folk v. Rademacher, No. 00-CV-199,

2005 WL 2205816, at *4 (W.D.N.Y. Sept. 9, 2005) (citing Martens v. Thomann, 273 F.3d 159,

180–81 (2d Cir. 2001)). As discussed above, the Court warned Plaintiff on multiple occasions



                                                  4
that failure to comply with the Court’s orders or the Local Rules could result in dismissal of

Plaintiff’s action. See October 17, 2018 CM/ECF Text Minute Entry; October 17, 2018 Text

Order.4 “The Second Circuit has held that where a court puts a plaintiff on notice that the court is

considering dismissal, and a plaintiff fails to file a document explaining the failures and outlining

why the action should not be dismissed, this element has been met.” Nolan v. Primagency, Inc.,

No. 7-CV-134, 2008 WL1758644, at *3 (S.D.N.Y. Apr. 16, 2008) (citing Shannon v. Gen. Elec.

Co., 186 F.3d 186, 194-95 (2d Cir. 1999)); see also Europacific Asset Mgmt. Corp. v.

Tradescape, Corp., 233 F.R.D. 344, 353 (S.D.N.Y. 2005) (“A court’s prior warning of dismissal,

and subsequent inaction by a plaintiff, weighs in favor of dismissal.”). In sum, the second factor

also weighs in favor of dismissal.

       As to the third factor, “applicable case law establishes a presumption that a plaintiff’s

unreasonable delay may prejudice the defendant.” English v. Azcazubi, No. 13-CV-5074, 2015

WL 1298654, at *2 (E.D.N.Y. Mar. 20, 2015) (citing Shannon, 186 F.3d at 195 (2d Cir. 1999)).

The passage of over 18 months since Plaintiff filed her Complaint in January 2018 may “cause[ ]

memories to fade, evidence to become stale or lost, and in these and other ways, prejudices

defendants.” See id.; see also Baron v. West, No. 13-CV-153, 2016 WL 7395786, at *3

(N.D.N.Y. Nov. 23, 2016), report and recommendation adopted by, No. 13-CV-153, 2016 WL



       4
           By acknowledging receipt of the Pro Se Handbook and Notice, Plaintiff was on notice
that failing to immediately notify the Court of any change of address “may result in the
involuntary dismissal of [her] case for failure to prosecute.” Dkt. No. 3 (“Pro Se Handbook and
Notice”) at 2 (citing Fed. R. Civ. P. 41(b); N.D.N.Y.L.R. 10.1(b)(2), 41.2(b)). “[T]he demand
that a plaintiff provide contact information is no esoteric rule of civil procedure, but rather the
obvious minimal requirement for pursuing a lawsuit.” Edwards v. Stevens, No. 11-CV-7329,
2012 WL 3597663, at *2 (S.D.N.Y. Aug. 22, 2012) (internal quotation marks and citations
omitted).

                                                 5
7388405 (N.D.N.Y. Dec. 21, 2016) (“It is plausible that memories of the events in question have

faded, relevant documents have been discarded, and potential witnesses have become

unavailable.”). The events giving rise to Plaintiff’s claims occurred in July 2015. Compl. at 4–5.

As noted, this action commenced over 18 months ago and Defendants filed their answer nearly

one year ago. The parties have yet to conduct discovery. Further delay may very well affect each

party’s ability to track down witnesses and to preserve evidence. See Baron, 2016 WL 7395786,

at *3. In sum, the third factor also weighs in favor of dismissal.

       Regarding the fourth factor, the Court finds that “this dormant case has remained on the

Court’s docket for more than a year, and there is no indication that [P]laintiff intends to move it

forward.” See English, 2015 WL 1298654, at *2. Consequently, as this Court has previously

observed, “Under the circumstances, the Court finds that the need to alleviate congestion on the

Court’s docket outweighs Plaintiff’s right to receive a further chance to be heard in this case. It is

the need to monitor and manage cases such as this that delay the resolution of other cases and

contribute to the Second Circuit’s relatively long median time to disposition for such civil rights

cases.” Inegbenebo v. Snyder, No. 15-CV-1217, 2016 WL 6902139, at *3 (N.D.N.Y. Oct. 21,

2016), report and recommendation adopted by, No. 15-CV-1217, 2016 WL 6902158 (N.D.N.Y.

Nov. 23, 2016). In sum, the fourth factor also weighs in favor of dismissal.

       Regarding the fifth and final factor, the Court finds that “no lesser sanction than dismissal

is likely to be effective given [P]laintiff’s failure to respond to the Court’s Order[s] explicitly

listing failure to respond as a potential ground for dismissal.” See English, 2015 WL 1298654, at

*2; October 17, 2018 CM/ECF Text Minute Entry; October 17, 2018 Text Order. Therefore, the

fifth factor also weighs in favor of dismissal.


                                                   6
V.      CONCLUSION

        Having considered the factors relevant for dismissing a case under Rule 41(b) of the

Federal Rules of Civil Procedure, the Court dismisses this action for failure to prosecute.5

        Accordingly, it is hereby:

        ORDERED, that Defendants’ Motion to Dismiss Plaintiff’s Complaint for failure to

prosecute pursuant to Fed. R. Civ. P. 41(b) (Dkt. No 24) is GRANTED; and it is further

        ORDERED, that Plaintiff’s Complaint (Dkt. No. 1) is DISMISSED without prejudice;

and it is further

        ORDERED, that the Clerk of the Court is directed to close this action; and it is further

        ORDERED, that the Clerk of the Court serve a copy of this Decision and Order on all

parties in accordance with the Local Rules.

        IT IS SO ORDERED.


DATED:          July 30, 2019
                Albany, New York




        5
         The Court acknowledges that Defendants have moved, in the alternative, to dismiss this
action pursuant to Rule 37(b)(2) of the Federal Rules of Civil Procedure. Defs.’ Mem. at 7–8.
Because the Court has dismissed this case under Rule 41(b), the Court does not need to
determine whether this action may also be dismissed under Rule 37(b)(2).

                                                 7
